DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 13, 2018 and November 05, 2019 are being considered by the examiner.
Drawings
The drawings were received on September 13, 2018.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “a control unit that, when disconnection of the optical fiber occurs due to the tension applied by the tension application unit, controls the feeding bobbin and the capstan so as to stop rotation of the feeding bobbin and rotation of the capstan and sets a deceleration rate of the capstan in accordance with a deceleration rate of the feeding bobbin” (claim 1); “and when disconnection of the optical fiber occurs due to the tension applied by the tension application unit, stopping rotation of the feeding bobbin and rotation of the capstan and setting a deceleration rate of the capstan in accordance with a deceleration rate of the feeding bobbin (claim 6). 
The closest related art, Suzuki (US Patent 10,921,213); Arai et al. (US 2020/0299178); Yamada (US Patent 9,611,124); and Bednarczyk et al. (US Patent 8,689,636) each disclose optical fiber tensile screening devices including bobbins and capstans, however, none disclose control units that set a deceleration rate of the capstan in accordance with a deceleration rate of the feeding bobbin. That is to say, the prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention. As such, claims 1 and 6 are patentably distinct over the prior art and are allowed. Claims 2-5 and 7-10 are allowed at least in view of their ultimate dependency upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki (US Patent 10,921,213); Arai et al. (US 2020/0299178); Yamada (US Patent 9,611,124); and Bednarczyk et al. (US Patent 8,689,636) each disclose optical fiber tensile screening devices including bobbins and capstans, however, none disclose control units that set a deceleration rate of the capstan in accordance with a deceleration rate of the feeding bobbin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290.  The examiner can normally be reached on 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/John Bedtelyon/Primary Examiner, Art Unit 2874